Exhibit 10.1

AMERICAN ELECTRIC TECHNOLOGIES, INC.

2007 EMPLOYEE STOCK PURCHASE PLAN

(As amended May 11, 2011)

1.      Purpose. The purpose of this 2007 AMERICAN ELECTRIC TECHNOLOGIES, INC.
Employee Stock Purchase Plan is to provide employees of the Company and its
Designated Subsidiaries with an opportunity to purchase Common Stock of the
Company through accumulated payroll deductions. It is the intention of the
Company to have the Plan qualify as an “Employee Stock Purchase Plan” under
Section 423 of the Internal Revenue Code of 1986, as amended. The provisions of
the Plan, accordingly, shall be construed in a manner consistent with the
requirements of Section 423 and related sections of the Code.

2.      Definitions.

(a)      “Board” shall mean the Company’s Board of Directors.

(b)      “Code” shall mean the Internal Revenue Code of 1986, as amended.

(c)      “Committee” shall mean the Compensation Committee of the Board.

(d)      “Common Stock” shall mean the Common Stock, $.001 par value, of the
Company.

(e)      “Company” shall mean AMERICAN ELECTRIC TECHNOLOGIES, INC., a Florida
corporation, and any Designated Subsidiary of the Company.

(f)      “Compensation” shall mean all cash compensation received by an Employee
from the Company or a Designated Subsidiary and includable in the Employee’s
gross income for federal income tax purposes, other than any taxable
reimbursements. By way of illustration, but not limitation, “Compensation” shall
include regular compensation such as salary, wages, overtime, shift
differentials, bonuses, commissions, and incentive compensation, but shall
exclude relocation reimbursements, expense reimbursements, tuition or other
reimbursements, and income realized as a result of participation in any stock
option, stock purchase, or similar plan of the Company or any Designated
Subsidiary.

(g)      “Designated Subsidiary” shall mean any Subsidiary of the Company
designated by the Board from time to time in its sole discretion as eligible to
participate in the Plan.

(h)      “Employee” shall mean any individual who is an employee of the Company
for tax purposes. For purposes of the Plan, the employment relationship shall be
treated as continuing intact while the individual is on sick leave or other
leave of absence approved by the Company., except that where the period of leave
exceeds 90 days and the individual’s right to reemployment is not guaranteed by
either statute or contract, the employment relationship shall be deemed to have
terminated on the 91st day of such leave.

(i)      “Fair Market Value” shall mean, as of any date, the NASDAQ official
closing price of Common Stock on that date or if no sales are reported on that
date, on the last preceding date on which the official closing price of shares
are so reported. If the stock is traded over the counter at the time a
determination of its fair market value is required to be made hereunder, its
fair market value shall be deemed to be equal to the average between the
reported high and low prices of Stock on the most recent date on which the
shares were publicly traded. In the event the Company’s Common Stock is not
publicly traded at the time a determination of its value is required to be made
hereunder, the determination of its fair market value shall be made by the
Committee in such manner as it deems appropriate.

(j)      “Offering Commencement Date” shall mean the first day of each Offering
Period.

(k)      “Offering Period” shall mean a period established by the Committee
during which funds may be accumulated for the purchase of Company common stock
pursuant to the Plan.



--------------------------------------------------------------------------------

(l)      “Parent” shall mean a corporation, domestic or foreign, that owns not
less than 50% of the voting shares of the Company or of another Parent, whether
or not such corporation now exists or is hereafter organized or acquires the
Company or a Parent.

(m)      “Participant” shall mean an eligible Employee who has elected to
participate in the Plan.

(n)      “Plan” shall mean this 2007 AMERICAN ELECTRIC TECHNOLOGIES, INC.
Employee Stock Purchase Plan.

(o)      “Purchase Date” shall mean the last day of each Offering Period.

(p)      “Purchase Price” shall mean an amount which is not be less than (1) 95%
of fair market value of our common stock on the first day of an Offering Period
or (2) a discount from the market price on the first day of the Offering Period
which does not exceed the per-share amount of share issuance costs that would
have been incurred to raise a significant amount of capital by a public
offering.

(q)      “Subsidiary” shall mean a corporation, domestic or foreign, of which
not less than 50% of the voting shares are held by the Company or another
Subsidiary, whether or not such corporation now exists or is hereafter organized
or acquired by the Company or a Subsidiary.

(r)      “Trading Day” shall mean a day on which United States national stock
exchanges are open for trading.

3.      Eligibility.

(a)      Any Employee employed by the Company on a given Offering Commencement
Date shall be eligible to participate in the Plan, except:

(1)      Any Employee employed by the Company for less than three (3) months
before the applicable Offering Commencement Date;

(2)      Any Employee whose customary employment is less than 20 hours per week;
and

(3)      Any Employee whose customary employment is not more than five
(5) months in any year.

(b)      Any provisions of the Plan to the contrary notwithstanding, no Employee
shall be granted an option under the Plan (i) to the extent that, immediately
after the grant, such Employee (including by attribution under Section 424(d) of
the Code) would own capital stock of the Company and/or hold outstanding options
to purchase stock of the Company constituting in the aggregate five percent
(5%) or more of the total combined voting power or value of all classes of the
capital stock of the Company, or (ii) to the extent that his or her option
rights to purchase stock under this Plan and any other employee stock purchase
plans of the Company and its subsidiaries exceeds Twenty-Five Thousand Dollars
($25,000) worth of stock (determined at the fair market value of the shares at
the time such option is granted) in the aggregate for each calendar year in
which such option right is outstanding at any time.

(c)      The Committee may also exclude from participation in the Plan the
highly compensated employees as defined in Code Section 414(q) of the Company
and its Subsidiaries provided such exclusion does not effect the
non-compensatory accounting treatment of the Plan under applicable accounting
provisions.

4.      Offering Periods. The Plan shall be implemented by consecutive Offering
Periods established by the Committee of no long than 27 months’ duration. The
first Offering Period shall not commence until the Plan has been approved by the
Company’s stockholders.



--------------------------------------------------------------------------------

5.      Participation.

(a)      An eligible Employee may become a Participant in the Plan by completing
a subscription agreement authorizing payroll deductions in the form provided by
the Company and filing it with the designated representative of the Company
before the applicable Offering Commencement Date, unless a later time for
submission, not to exceed 31 days after an Offering Commencement Date, is set by
the Committee for all eligible Employees with respect to a given Offering
Period.

(b)      Payroll deductions for a Participant shall commence on the first
payroll date occurring on or after the applicable Offering Commencement Date and
shall end on the last payroll date occurring on or before the last day of the
Offering Period to which such authorization is applicable.

6.      Payroll Deductions.

(a)      At the time a Participant files his or her subscription agreement, he
or she shall elect to have payroll deductions made on each pay day during the
Offering Period in an amount equal to a whole percentage (e.g., 1%, 2%, etc.),
but not exceeding three percent (3%), of the Compensation that he or she
receives on each pay day during the Offering Period.

(b)      All payroll deductions made for a Participant shall be credited to his
or her account under the Plan. A Participant may not make any additional
payments into such account. A Participant’s account shall be only a bookkeeping
account maintained by the Company, and neither the Company nor any Subsidiary
shall be obligated to segregate or hold in trust or escrow any funds in a
Participant’s account. Except for amounts not expended because of the Plan rule
that fractional shares shall not be purchased, no amount of accumulated payroll
deductions shall be carried over with respect to any Participant from the end of
one offering period to the beginning of another.

(c)      A Participant may discontinue his or her participation in the Plan
effective as of the end of the then current Offering Period as provided in
Section 10 hereof, but no other change can be made and, specifically, a
Participant may not alter the rate of his or her payroll deductions during an
Offering Period. A Participant’s subscription agreement shall remain in effect
for successive Offering Periods unless terminated as provided in Section 10
hereof.

(d)      Notwithstanding the foregoing, to the extent necessary to comply with
the limitations of Section 423(b)(8) of the Code and Section 3(b) hereof, a
Participant’s payroll deductions may be decreased to zero percent (0%) at any
time during an Offering Period. In such event, payroll deductions shall
recommence at the rate provided in such Participant’s subscription agreement at
the beginning of the first Offering Period scheduled to end in the following
calendar year, unless terminated by the Participant as provided in Section 10
hereof

(e)      Each Participant must make adequate provision for federal, state, or
other tax withholding obligations, if any, arising upon the disposition of the
Common Stock. The Company may, but shall not be obligated to, withhold from the
Participant’s compensation the amount necessary for the Company to meet
applicable withholding obligations related to the Participant’s tax obligations,
including any withholding required to make available to the Company any tax
deductions or benefits attributable to sale or early disposition of Common Stock
by the Employee that may be available to it.

7.      Shares to be Purchased. Effective on the Offering Commencement Date of
each Offering Period, each eligible Employee participating in such Offering
Period shall purchase at the applicable Purchase Price, a number of shares of
the Company’s Common Stock determined by dividing such Employee’s total payroll
deductions actually made during the Offering Period by the applicable Purchase
Price.

8.      Mechanics of Purchase. Except to the extent that the limitation of
Section 423(b)(8) of the Code would otherwise be violated, the maximum number of
full shares shall be purchased for such Participant at with the accumulated
payroll deductions in the Participants account no later than the last day of
each Offering Period. No fractional shares shall be purchased; any payroll
deductions



--------------------------------------------------------------------------------

accumulated in a Participant’s account that are insufficient to purchase a full
share shall be retained in the Participant’s account for the subsequent Offering
Period, subject to earlier withdrawal by the Participant as provided in
Section 10 hereof. During a Participant’s lifetime, a Participant’s option to
purchase shares hereunder is exercisable only by him or her.

9.      Delivery. As promptly as practicable after each purchase of shares
occurs, the Company shall arrange for the delivery to each Participant or his or
her broker, or to a broker designated by the Committee, of a stock certificate
evidencing the shares purchased under the Plan. Shares may be registered in the
name of the Participant or jointly in the name of the Participant and his or her
spouse as joint tenants with right of survivorship, or as community property. If
the Company authorizes the issuance of common stock without certificates the
Company may evidence the issuance of shares under the Plan by providing the
Participant with a written statement documenting such issuance in accordance
with the by-laws and applicable law.

10.    Withdrawal from Plan Participation.

(a)      A Participant may withdraw from participation in the Plan by giving
notice of such withdrawal to the Company’s representative designated by the
Committee. Such withdrawal shall be effective for all subsequent Offering
Periods. All of the Participant’s payroll deductions credited to his or her
account shall be paid to such Participant promptly after receipt of notice of
withdrawal, such Participant’s option for the Offering Period shall
automatically be terminated, and no further payroll deductions for the purchase
of shares shall be made for such Offering Period. After a Participant withdraws
from the Plan, payroll deductions shall not resume at the beginning of the
succeeding Offering Period or any Offering Period thereafter unless the
Participant delivers to the Company a new subscription agreement.

(b)      A Participant’s withdrawal from the Plan shall not have any effect upon
his or her eligibility to participate in any succeeding Offering Period after
such withdrawal.

11.    Termination of Employment. Upon a Participant’s ceasing to be an Employee
for any reason at any time on or before the end of an Offering Period, he or she
shall be deemed to have elected to withdraw from the Plan effective for all
subsequent Offering Periods and the payroll deductions credited to such
Participant’s account at the end of such Offering Period shall be returned to
such Participant or, in the case of his or her death, to the person or persons
entitled thereto under Section 15 hereof.

12.    No Interest. No interest shall accrue or be payable on the payroll
deductions of a Participant in the Plan.

13.    Stock.

(a)      The shares of Common Stock to be sold to Participants under the Plan
may, at the election of the Company, be either treasury shares or shares
originally issued by the Company.

(b)      Subject to adjustment upon changes in capitalization of the Company as
provided in Section 19 hereof, the maximum number of shares of the Company’s
Common Stock available for sale under the Plan shall be 125,000 shares. If at
any time the number of shares with respect to which purchases are to be made
under the Plan exceeds the number of shares then available under the Plan, the
Company shall make a pro rata allocation of the shares remaining available for
purchase in as uniform a manner as shall be practicable and as it shall
determine to be equitable.

(c)      The Participant shall have no interest or voting rights in shares
covered by his or her option or in any dividends declared by the Company in
respect of its outstanding Common Stock until such option has been exercised.

(d)      Shares to be delivered to a Participant under the Plan shall be
registered in the name of the Participant or in the name of the Participant and
his or her spouse, as designated by the Participant.

14.    Administration. The Plan shall be administered by the Compensation
Committee of the Board of Directors. The Committee shall have full and exclusive
discretionary authority to construe, interpret and apply the terms of the Plan,
to determine eligibility and to adjudicate all disputed claims filed under the
Plan. Every finding, decision, and determination made by the Committee, to the
fullest extent permitted by law, be final and binding upon all parties.



--------------------------------------------------------------------------------

15.    Designation of Beneficiary.

(a)      A Participant may file a written designation of a beneficiary who is to
receive any shares and cash, if any, from the Participant’s account under the
Plan in the event of such Participant’s death subsequent to an Purchase Date on
which the option is exercised, but before delivery to such Participant of such
shares and cash. In addition, a Participant may file a written designation of a
beneficiary who is to receive any cash from the Participant’s account under the
Plan in the event of such Participant’s death before exercise of the option. If
a Participant is married and the designated beneficiary is not the spouse,
spousal consent shall be required for such designation to be effective.

(b)      Such designation of beneficiary maybe changed by the Participant at any
time by written notice. In the event of the death of a Participant and in the
absence of a beneficiary validly designated under the Plan who is living at the
time of such Participant’s death, the Company shall deliver such shares and/or
cash to the executor or administrator of the estate of the Participant or, if to
the best of the Company’s knowledge no such executor or administrator has been
appointed, the Company, in its discretion, may deliver such shares and/or cash
to the spouse or to any one or more dependents or relatives of the Participant,
or if no spouse, dependent, or relative is known to the Company, then to such
other person as the Company may designate.

16.    Transferability. Neither payroll deductions credited to a Participant’s
account nor any rights with regard to the exercise of an option or to receive
shares under the Plan may be assigned, transferred, pledged, or otherwise
disposed of in any way (other than by will, the laws of descent and
distribution, or as provided in Section 15 hereof) by the Participant. Any such
attempt at assignment, transfer, pledge, or other disposition shall be without
effect.

17.    Use of Funds. All payroll deductions received or held by the Company
under the Plan shall be general corporate funds and as such may be used by the
Company for any corporate purpose, and the Company shall not be obligated to
segregate such payroll deductions or pay interest thereon.

18.    Reports. Individual accounts shall be maintained for each Participant in
the Plan. Statements of account shall be given to Participants at least
annually, which statements shall set forth the amounts of payroll deductions,
the Purchase Price, the number of shares purchased, and the remaining cash
balance, if any.

19.    Adjustments Upon Changes in Capitalization, Dissolution, Liquidation,
Merger, or Asset Sale.

(a)      Changes in Capitalization. Subject to any required action by the
stockholders of the Company, number of shares available for issuance under the
Plan, the maximum number of shares each Participant may purchase per Offering
Period, as well as the price per share and the number of shares of Common Stock
covered by subscriptions shall be proportionately adjusted for any increase or
decrease in the number of issued shares of Common Stock resulting from a stock
split, reverse stock split, stock dividend, combination or reclassification of
the Common Stock, or any other increase or decrease in the number of shares of
Common Stock effected without receipt of consideration by the Company; provided,
however, that conversion of any convertible securities of the Company shall not
be deemed to have been “effected without receipt of consideration.” Such
adjustment shall be made by the Board, whose determination in that respect shall
be final and binding on all parties. Except as expressly provided herein, no
issuance by the Company of shares of stock of any class, or of securities
convertible into shares of stock of any class, shall affect, and no adjustment
by reason thereof shall be made with respect to, the number or price of shares
of Common Stock subject to the Plan.

(b)      Dissolution or Liquidation. In the event of the proposed dissolution or
liquidation of the Company, the Offering Period then in progress shall be
shortened by setting a new Purchase Date (the New Purchase Date”), and shall
terminate immediately before the consummation of such proposed dissolution or
liquidation, unless provided otherwise by the Board. The New Purchase Date shall
be before the date of the Company’s proposed dissolution or liquidation. The
Board shall notify each Participant in writing, at least ten (10) business days
before the New Purchase Date, that the Purchase Date for the Participant’s
option has been changed to the New Purchase Date and that the Participant’s
option shall be exercised automatically on the New Purchase Date, unless before
such date the Participant has withdrawn from the Offering Period as provided in
Section 10 hereof.



--------------------------------------------------------------------------------

(c)      Merger or Asset Sale. In the event of a sale of all or substantially
all of the assets of the Company, or the merger of the Company with or into
another corporation, each outstanding option shall be assumed, or an equivalent
option substituted, by the successor corporation or a Parent or Subsidiary of
the successor corporation. In the event that the successor corporation refuses
to assume the option or substitute equivalent options, the Offering Period then
in progress shall be shortened by setting a new Purchase Date (the New Purchase
Date”). The New Purchase Date shall be before the date of the Company’s proposed
sale or merger. The Board shall notify each Participant in writing, at least ten
(10) business days before the New Purchase Date, that the Purchase Date for the
Participant’s option has been changed to the New Purchase Date and that the
Participant’s option shall be exercised automatically on the New Purchase Date,
unless before such date the Participant has withdrawn from the Offering Period
as provided in Section 10 hereof.

20.    Amendment and Termination.

(a)      The Board of Directors of the Company may at any time and for any
reason terminate or amend the Plan. Except as provided in Section 19 hereof, no
such termination can affect options previously granted, provided that an
Offering Period may be terminated by the Board of Directors on any Purchase Date
if the Board determines that the termination of the Offering Period or the Plan
is in the best interests of the Company and its stockholders. Except as provided
in Section 19 and this Section 20 hereof, no amendment may make any change in
any option theretofore granted that adversely affects the rights of any
Participant. To the extent necessary to comply with Section 423 of the Code (or
any other applicable law, regulation, or stock exchange rule), the Company shall
obtain shareholder approval in such manner and to such degree as required.

(b)      Without shareholder consent and without regard to whether any
Participant’s rights may be considered to have been “adversely affected,” the
Board shall be entitled to: change the Offering Periods, the maximum amount of
permitted payroll deductions, and the frequency and/or number of permitted
changes in the amount withheld during an Offering Period; establish the exchange
ratio applicable to amounts withheld in a currency other than U. S. dollars;
permit payroll withholding in excess of the amount designated by a Participant
in order to adjust for delays or mistakes in the Company’s processing of
properly completed withholding elections; establish reasonable waiting and
adjustment periods and/or accounting and crediting procedures to ensure that
amounts applied toward the purchase of Common Stock for each Participant
properly correspond with amounts withheld from the Participant’s Compensation;
and establish such other limitations and procedures as the Board determines in
its sole discretion are advisable.

(c)      In the event that the Board determines that the ongoing operation of
the Plan may result in unfavorable financial accounting consequences, the Board
may, in its discretion and, to the extent necessary or desirable, modify or
amend the Plan to reduce or eliminate such accounting consequences including,
but not limited to:

(1)      altering the Purchase Price for any Offering Period, including an
Offering Period underway at the time of the change in Purchase Price; or

(2)      shortening any Offering Period so that the Offering Period ends on a
new Purchase Date, including an Offering Period underway at the time of the
Board action.

Such modifications or amendments shall not require stockholder approval or the
consent of any Plan Participants.

21.    Notices. All notices or other communications by a Participant to the
Company under or in connection with the Plan shall be deemed to have been duly
given when received in the form specified by the Company at the location, or by
the person, designated by the Company for the receipt thereof.



--------------------------------------------------------------------------------

22.    Conditions Upon Issuance of Shares.

(a)      Shares shall not be issued with respect to an option unless the
exercise of such option and the issuance and delivery of such shares pursuant
thereto will comply with all applicable provisions of law, domestic or foreign,
including, without limitation, the Securities Act of 1933, as amended, the
Securities Exchange Act of 1934, as amended, the rules and regulations
promulgated thereunder, and the requirements of any stock exchange on which the
shares may then be listed, and shall be further subject to the approval of
counsel for the Company with respect to such compliance.

(b)      As a condition to the exercise of an option, the Company may require
the person exercising such option to represent and warrant at the time of any
such exercise that the shares are being purchased only for investment and
without any present intention to sell or distribute such shares if, in the
opinion of counsel for the Company, such a representation is required by any of
the aforementioned applicable provisions of law.

23.    Term of Plan. The Plan shall become effective upon approval by the
stockholders in accordance with Treasury Regulations Section 1.423-2(c) within
12 months after its adoption by the Board. Once effective, the Plan shall
continue in effect for a term of ten (10) years unless sooner terminated by the
Board pursuant to Section 20 hereof.

24.    Additional Restrictions of Rule 16b-3. The terms and conditions of
options granted hereunder to, and the purchase of shares by, persons subject to
Section 16 of the Exchange Act shall comply with the applicable provisions of
Rule 16b-3. In the cases of any such persons, this Plan and options issued to
such persons shall be deemed to contain, and the shares issued upon exercise of
such options shall be subject to, such additional conditions and restrictions as
may be required by Rule 16b-3 to qualify for the maximum exemption from
Section 16 of the Exchange Act with respect to Plan transactions on behalf of
such persons.